BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-15-00023-CV

                                   Steven Brown

                                            v.

  Tim Jackson Construction Co., Inc. d/b/a Jackson Construction Co. and Jack
                             Yates Drywall, Inc.

          (No. 2013-116 IN 402ND DISTRICT COURT OF WOOD COUNTY)


TYPE OF FEE                    CHARGES      PAID      BY
FILING                            $100.00   PAID      THE TURNER FIRM
INDIGENT                           $25.00   PAID      THE TURNER FIRM
STATEWIDE EFILING FEE              $20.00   PAID      THE TURNER FIRM
SUPREME COURT CHAPTER 51 FEE       $50.00   PAID      THE TURNER FIRM


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                   IN TESTIMONY WHEREOF,
                                                   witness my hand and the Seal of
                                                   the COURT OF APPEALS for
                                                   the Sixth District of Texas, this
                                                   October 14, 2015.

                                                   DEBRA AUTREY, CLERK



                                                   By ___________________________
                                                                           Deputy